--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.59
 
 
Second Amendment to the
Weingarten Realty Retirement Plan
 
R E C I T A L S:
 
A.           WHEREAS, Weingarten Realty Investors (the “Employer”) has
previously established the Weingarten Realty Retirement Plan (the “Plan”) for
the benefit of those employees who qualify thereunder and for their
Beneficiaries; and
 
B.           WHEREAS, the Employer has requested an updated tax-qualification
determination letter from the Internal Revenue Service and the Internal Revenue
Service has requested certain amendments to the Plan to ensure the Plan’s tax
qualification; and
 
C.           WHEREAS, the Employer desires to amend the Plan both to adopt
changes requested by the Internal Revenue Service and to adopt further
applicable provisions of Treasury Regulations pertaining to Internal Revenue
Code Section 436; and
 
D.           WHEREAS, the Employer has the power and authority to amend the Plan
pursuant to Section 16.1 of the Plan;
 
NOW, THEREFORE, pursuant to Section 16.1 of the Plan, the following amendment is
hereby made and shall be effective as provided herein, and the terms of the
Amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this Amendment:
 
1.            Section 9.4 of the Plan is hereby amended by adding the following
paragraph after the first paragraph thereof, to be and read as follows,
effective as stated herein:
 
Notices to Participants shall include the relative values of the various
optional forms of benefit under the Plan as provided in Treasury Regulation
Section 1.417(a)-3. This provision is effective as follows: to qualified
pre-retirement survivor annuity explanations provided on or after July 1, 2004;
to qualified joint and survivor annuity explanations with respect to any
distribution with an annuity starting date that is on or after February 1, 2006;
and with respect to any optional form of benefit that is subject to the
requirements of Code Section 417(e)(3) if the actuarial present value of that
optional form is less than the actuarial present value as determined under Code
Section 417(e)(3) on or after October 1, 2004.
 
2.            12.2(c) of the Plan is hereby amended to be and read as follows,
effective January 1, 2002:
 
 
(c)
The "defined benefit compensation limitation" means 100 percent of a
Participant's average 415 Compensation for his high three years. Average 415
Compensation for the Participant’s high three years means the average 415
Compensation for the three consecutive calendar years of service (or, if the
Participant has fewer than three consecutive calendar years of service, the
Participant’s longest consecutive period of service, including fractions of
years, but not less than one year) with the

 

 
1

--------------------------------------------------------------------------------

 

 
 
 
Employer that produces the highest average. A Participant’s 415 Compensation for
a calendar year of service shall not include compensation in excess of the
limitation under Code Section 401(a)(17) that is in effect for the calendar year
in which such year of service begins.

 
3.            Section 12.2 of the Plan is hereby amended by adding the following
new paragraph (i) to the end thereof, to be and read as follows, effective
January 1, 2008:
 
 
(i)
“Compensation” as used in this Article XII shall mean “415 Compensation,” which
shall be the Participant’s Earnings for the Limitation Year, but including
regular pay after severance from employment, provided the following requirements
are satisfied:

 
 
(i)
The payment is regular compensation for services during the Participant's
regular working hours, or compensation for services outside the Participant's
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments;

 
 
(ii)
The payment would have been paid to the Participant prior to a severance from
employment if the Participant had continued in employment with the Employer; and

 
 
(iii)
Such payments are made no later than the later of 21/2 months after severance
from employment or by the end of the Limitation Year that includes the date of
such severance from employment.

 
For this purpose, severance from employment means termination of employment with
the Employer maintaining the Plan. An Employee does not have a severance from
employment if, in connection with a change of employment, the Employee’s new
employer maintains the Plan with respect to the Employee.


4.            The penultimate sentence in Section 18.1(k) of the Plan is hereby
amended, as underlined, to be and read as follows, effective January 1, 2002:
 
In the case of a distribution made for a reason other than severance from
employment, death, or disability, this provision shall be applied by
substituting “five-year period” for “one-year period”.
 
5.            In Section 4.1 of Addendum A, the reference to Treasury Regulation
Section 1.401(a)(9)-6T is hereby replaced with reference to Treasury Regulation
Section 1.401(a)(9)-6, effective January 1, 2005.
 

 
2

--------------------------------------------------------------------------------

 

6.            Article XIX of the Plan is hereby amended to be and read as
follows, effective as stated herein:


ARTICLE XIX
FUNDING-BASED LIMITS
 
19.1        Effective Date and Application of Article
 
 
(a)
Effective Date. The provisions of this Article apply to Plan Years beginning
after December 31, 2007.

 
 
(b)
The limitations described in Sections 19.2, 19.3, and 19.5 do not apply to the
Plan for the first five (5) Plan Years of the Plan. Except as otherwise provided
by the Commissioner in guidance of general applicability, the Plan Years taken
into account for this purpose include the following (in addition to Plan Years
during which the Plan was maintained by the Employer):

 
 
(i)
Plan Years when the Plan was maintained by a predecessor employer within the
meaning of Treasury Regulation Section 1.415(f)-1(c)(1);

 
 
(ii)
Plan years of another defined benefit plan maintained by a predecessor employer
within the meaning of Treasury Regulation Section 1.415(f)-1(c)(2) within the
preceding five years if any Participants in the Plan participated in that other
defined benefit plan (even if the Plan maintained by the Employer is not the
plan that was maintained by the predecessor employer); and

 
 
(iii)
Plan years of another defined benefit plan maintained by the Employer within the
preceding five (5) years if any Participants in the Plan participated in that
other defined benefit plan.

 
 
(c)
Notwithstanding anything in this Article to the contrary, the provision of Code
Section 436 and the regulations thereunder are incorporated herein by reference.

 
 
(d)
For plans that have a valuation date other than the first day of the Plan Year,
the provisions of Code Section 436 and this Article will applied in accordance
with regulations.

 
19.2
Funding-Based Limitation on Shutdown Benefits and Other Unpredictable Contingent
Event Benefits

 
 
(a)
In general. If a Participant is entitled to an “unpredictable contingent event
benefit” payable with respect to any event occurring during any Plan Year, then
such benefit may not be provided if the “adjusted funding target attainment
percentage” for such Plan Year (i) is less than sixty percent (60%) or, (ii)
sixty percent (60%) or more, but would be less than sixty percent (60%) if the
“adjusted funding target attainment percentage” were redetermined applying an

 

 
3

--------------------------------------------------------------------------------

 

 
 
 
actuarial assumption that the likelihood of occurrence of the “unpredictable
contingent event” during the Plan Year is one hundred percent (100%).

 
 
(b)
Exemption. Paragraph (a) shall cease to apply with respect to any Plan Year,
effective as of the first day of the Plan Year, upon payment by the Employer of
the contribution described in Treasury Regulation Section 1.436-1(f)(2)(iii).

 
19.3        Limitations on Plan Amendments Increasing Liability for Benefits
 
 
(a)
In General. No amendment which has the effect of increasing liabilities of the
Plan by reason of increases in benefits, establishment of new benefits, changing
the rate of benefit accrual, or changing the rate at which benefits become
nonforfeitable may take effect during any Plan Year if the “adjusted funding
target attainment percentage” for such Plan Year is:

 
 
(i)
Less than eighty percent (80%), or

 
 
(ii)
Eighty percent (80%) or more, but would be less than eighty percent (80%) if the
benefits attributable to the amendment were taken into account in determining
the “adjusted funding target attainment percentage.”

 
 
(b)
Exemption. Paragraph (a) above shall cease to apply with respect to a Plan
amendment upon payment by the Employer of the contribution described in Treasury
Regulation Section 1.436-1(f)(2)(iv).

 
 
(c)
Exception For Certain Benefit Increases. Paragraph (a) shall not apply to any
amendment as otherwise provided in Treasury Regulation Section 1.436-1(c).

 
19.4        Limitations on Accelerated Benefit Distributions
 
 
(a)
Funding Percentage Less Than Sixty Percent (60%). If the Plan's “adjusted
funding target attainment percentage” for a Plan Year is less than sixty percent
(60%), then the Plan may not pay any “prohibited payment” with an “annuity
starting date” on or after the applicable “Section 436 measurement date.”

 
 
(b)
Bankruptcy. The Plan may not pay any “prohibited payment” with an “annuity
starting date” that occurs during any period in which the Employer is a debtor
in a case under Title 11, United States Code, or similar Federal or State law.
The preceding sentence shall not apply to payments made within a Plan Year with
an “annuity starting date” that occurs on or after the date on which the
enrolled actuary of the Plan certifies that the “adjusted funding target
attainment percentage” of the Plan is not less than one hundred percent (100%).

 
 
(c)
Limited Payment if Percentage at Least Sixty Percent (60%) But Less Than Eighty
Percent (80%)

 
 
(i)
In General. If the Plan's “adjusted funding target attainment percentage”

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
 
for a Plan Year is sixty percent (60%) or greater but less than eightypercent
(80%), then the Plan may not pay any “prohibited payment” with an “annuity
starting date” on or after the applicable “Section 436 measurement date,” unless
the present value (determined in accordance with Code Section 417(e)(3)) of the
portion of the benefit that is being paid in a “prohibited payment” (which
portion is determined under (iii)(A) below) does not exceed the lesser of:

 
 
(A)
Fifty percent (50%) of the amount of the present value (determined in accordance
with Code Section 417(e)(3)) of the benefit payable in the optional form of
benefit that includes the prohibited payment; or

 
 
(B)
One hundred percent (100%) of the “PBGC maximum benefit guarantee amount.”

 
 
(ii)
Bifurcation if Optional Form Unavailable

 
 
(A)
Requirement to Offer Bifurcation. If an optional form of benefit that is
otherwise available under the terms of the Plan is not available as of the
“annuity starting date” because of the application of Treasury Regulation
Section 1.436-1(d)(3)(i), then the Participant or Beneficiary may elect to:

 
 
(1)
Receive the unrestricted portion of that optional form of benefit (determined
under the rules of Treasury Regulation Section 1.436-1(d)(3)(iii)(D)) at that
“annuity starting date,” determined by treating the unrestricted portion of the
benefit as if it were the Participant’s or Beneficiary’s entire benefit under
the Plan;

 
 
(2)
Commence benefits with respect to the Participant’s or Beneficiary’s entire
benefit under the Plan in any other optional form of benefit available under the
Plan at the same “annuity starting date” that satisfies Treasury Regulation
Section 1.436-1(d)(3)(i); or

 
 
(3)
Defer commencement of the payments to the extent described in Treasury
Regulation Section 1.436-1(d)(5).

 
 
(B)
Rules Relating to Bifurcation. If the Participant or Beneficiary elects payment
of the unrestricted portion of the benefit as described in Treasury Regulation
Section 1.436-1(d)(3)(ii)(A)(1), then the Participant or Beneficiary may elect
payment of the remainder of the Participant’s or Beneficiary’s benefits under
the Plan in any optional form of benefit at that “annuity starting date”
otherwise available under the Plan that would not have included a “prohibited
payment” if that optional form applied to the entire

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
 
benefit of the Participant or Beneficiary. The rules of Treasury Regulation
Section 1.417(e)-1 are applied separately to the separate optional forms for the
“unrestricted portion of the benefit” and the remainder of the benefit (the
restricted portion).

 
 
(C)
Plan Alternative That Anticipates Election of Payment That Includes a
“Prohibited Payment.” With respect to every optional form of benefit that
includes a “prohibited payment” and that is not permitted to be paid under
Treasury Regulation Section 1.436-1(d)(3)(i), for which no additional
information from the Participant or Beneficiary (such as information regarding a
Social Security leveling optional form of benefit) is needed to make that
determination, rather than wait for the Participant or Beneficiary to elect such
optional form of benefit, the Plan will provide for separate elections with
respect to the restricted and unrestricted portions of that optional form of
benefit.

 
 
(iii)
Definitions Applicable to Limited Payment Option. The following definitions
apply for purpose of this Section 19.4(c).

 
 
(A)
Portion of Benefit Being Paid in a Prohibited Payment. If a benefit is being
paid in an optional form for which any of the payments is greater than the
amount payable under a straight life annuity to the Participant or Beneficiary
(plus any Social Security supplements described in the last sentence of Code
Section 411(a)(9) payable to the Participant or Beneficiary) with the same
“annuity starting date,” then the portion of the benefit that is being paid in a
“prohibited payment” is the excess of each payment over the smallest payment
during the Participant’s lifetime under the optional form of benefit (treating a
period after the “annuity starting date” and during the Participant’s lifetime
in which no payments are made as a payment of zero).

 
 
(B)
PBGC Maximum Benefit Guarantee Amount. The “PBGC maximum benefit guarantee
amount” is the present value (determined under guidance prescribed by the
Pension Benefit Guaranty Corporation, using the interest and mortality
assumptions under Code Section 417(e)) of the maximum benefit guarantee with
respect to a Participant (based on the Participant’s age or the Beneficiary’s
age at the “annuity starting date”) under ERISA Section 4022 for the year in
which the “annuity starting date” occurs.

 
 
(C)
Unrestricted Portion of the Benefit:

 
 
(1)
General Rule. Except as otherwise provided in this paragraph (C), the
unrestricted portion of the benefit with

 

 
6

--------------------------------------------------------------------------------

 

 
 
 
respect to any optional form of benefit is fifty percent (50%) of the amount
payable under the optional form of benefit.

 
 
(2)
Special Rules for Forms Which Include Social Security Leveling or a Refund of
Employee Contributions. For an optional form of benefit that is a prohibited
payment on account of a Social Security leveling feature (as defined in Treasury
Regulation Section 1.411(d)-3(g)(16)) or a refund of employee contributions
feature (as defined in Treasury Regulation Section 1.411(d)-3(g)(11)), the
unrestricted portion of the benefit is the optional form of benefit that would
apply if the Participant’s or Beneficiary’s Accrued Benefit were fifty percent
(50%) smaller.

 
 
(3)
Limited to PBGC Maximum Benefit Guarantee Amount. After the application of the
preceding rules of this paragraph (C), the unrestricted portion of the benefit
with respect to the optional form of benefit is reduced, to the extent
necessary, so that the present value (determined in accordance with Code Section
417(e)) of the unrestricted portion of that optional form of benefit does not
exceed the “PBGC maximum benefit guarantee amount.”

 
 
(iv)
Other Rules.

 
 
(A)
One Time Application. Only one “prohibited payment” meeting the requirements of
Section 19.4(c)(i) may be made with respect to any Participant during any period
of consecutive Plan Years to which the limitations under either Sections 19.4(a)
or (b) or this Section 19.4(c) applies.

 
 
(B)
Treatment of Beneficiaries. For purposes of this Section 19.4(c), benefits
provided with respect to a Participant and any Beneficiary of the Participant
(including an alternate payee, as defined in Code Section 414(p)(8)) are
aggregated. If the only benefits paid under the Plan with respect to the
Participant are death benefits payable to the Beneficiary, then paragraph
(iii)(A) above is applied by substituting the lifetime of the Beneficiary for
the lifetime of the Participant. If the Accrued Benefit of a Participant is
allocated to such an alternate payee and one or more other persons, then the
“unrestricted amount” is allocated among such persons in the same manner as the
accrued benefit is allocated, unless a qualified domestic relations order (as
defined in Code Section 414(p)(1)(A)) with respect to the Participant or the
alternate payee provides otherwise.

 

 
7

--------------------------------------------------------------------------------

 

 
(C)
Treatment of Annuity Purchases and Plan Transfers. This paragraph applies for
purposes of applying Sections 19.4(c)(i) and (iii)(C). In the case of a
prohibited payment described in Treasury Regulation Section 1.436-1(j)(6)(i)(B)
(relating to purchase from an insurer), the present value of the portion of the
benefit that is being paid in a prohibited payment is the cost to the Plan of
the irrevocable commitment and, in the case of a prohibited payment described in
Treasury Regulation Section 1.436-1(j)(6)(i)(C) (relating to certain plan
transfers), the present value of the portion of the benefit that is being paid
in a prohibited payment is the present value of the liabilities transferred
(determined in accordance with Code Section 414(l)). In addition, the present
value of the accrued benefit is substituted for the present value ofthe benefit
payable in the optional form of benefit that includes the prohibited payment in
Treasury Regulation Section 1.436-1(d)(3)(i)(A).

 
 
(d)
Exception. This Section 19.4 shall not apply for any Plan Year if the terms of
the Plan (as in effect for the period beginning on September 1, 2005, and ending
with such Plan Year) provide for no benefit accruals with respect to any
Participant during such period.

 
 
(e)
Right to Delay Commencement. If a Participant or Beneficiary requests a
distribution in an optional form of benefit that includes a “prohibited payment”
that is not permitted to be paid under Sections 19.4(a), (b), or (c), then the
Participant retains the right to delay commencement of benefits in accordance
with the terms of the Plan and applicable qualification requirements (such as
Code Sections 411(a)(11) and 401(a)(9)).

 
 
(f)
“Prohibited Payment.” For purposes of this Section 19.4, the term “prohibited
payment” means:

 
 
(i)
Any payment for a month that is in excess of the monthly amount paid under a
single life annuity (plus any Social Security supplements described in the last
sentence of Code Section 411(a)(9)), to a Participant or Beneficiary whose
“annuity starting date” occurs during any period a limitation under Sections
19.4(a) or (b) is in effect;

 
 
(ii)
Any payment for the purchase of an irrevocable commitment from an insurer to pay
benefits; and

 
 
(iii)
Any transfer of assets and liabilities to another plan maintained by the same
Employer (or by any member of the Employer’s controlled group) that is made in
order to avoid or terminate the application of Code Section 436 benefit
limitations; and

 
 
(iv)
Any other amount that is identified as a prohibited payment by the

 

 
8

--------------------------------------------------------------------------------

 
 
 
 
Commissioner in revenue rulings and procedures, notices, and other guidance
published in the Internal Revenue Bulletin.

 
 
Such term shall not include the payment of a benefit which under Code Section
411(a)(11) may be immediately distributed without the consent of the
Participant. Furthermore, in the case of a Beneficiary that is not an
individual, the amount that is a prohibited payment is determined by
substituting for the amount in paragraph (f)(i) above the monthly amount payable
in installments over 240 months that is actuarially equivalent to the benefit
payable to the Beneficiary.

 
19.5        Limitation on Benefit Accruals for Plans with Severe Funding
Shortfalls
 
 
(a)
In General. If the Plan's “adjusted funding target attainment percentage” for a
Plan Year is less than sixty percent (60%), benefit accruals under the Plan
shall cease as of the “Section 436 measurement date.” If the Plan is required to
cease benefit accruals under this Section 19.5, then the Plan is not permitted
to beamended in a manner that would increase the liabilities of the Plan by
reason of an increase in benefits or establishment of new benefits. The
preceding sentence applies regardless of whether an amendment would otherwise be
permissible under Sections 19.3(b) or (c).

 
 
(b)
Exemption. Paragraph (a) shall cease to apply with respect to any Plan Year,
effective as of the first day of the Plan Year, upon payment by the Employer of
a contribution described in Treasury Regulation Section 1.436-1(f)(2)(v).

 
 
(c)
Temporary Modification of Limitation. In the case of the first Plan Year
beginning during the period beginning on October 1, 2008, and ending on
September 30, 2009, the provisions of (a) above shall be applied by substituting
the Plan’s “adjusted funding target attainment percentage” for the preceding
Plan Year for such percentage for such Plan Year, but only if the “adjusted
funding target attainment percentage” for the preceding year is greater.

 
19.6        Rules Relating to Contributions Required to Avoid Benefit
Limitations
 
The application of the Code Section 436 benefit limitations may be avoided or
terminated in accordance with any of the rules set forth in Code Section 436 and
Treasury Regulation Section 1.436-1(f).
 
19.7        Presumed Underfunding for Purposes of Benefit Limitations
 
 
(a)
Presumption of Continued Underfunding

 
 
(i)
In General. This Section 19.7(a) applies to a Plan for a Plan Year if a
limitation under Section 19.2, 19.3, 19.4, or 19.5 applied to the Plan on the
last day of the preceding Plan Year. If this Section 19.7(a) applies to a Plan,
then the first day of the Plan Year is a “Section 436 measurement date” and the
presumed “adjusted funding target attainment percentage” for the Plan is the
percentage under (ii) or (iii) below, whichever applies to

 
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
 
the Plan, beginning on that first day of the Plan Year and ending on the date
specified in (iv) below.

 
 
(ii)
Rule Where Preceding Year Certification Issued During Preceding Year

 
 
(A)
General Rule. In any case in which the Plan’s enrolled actuary has issued a
certification under Treasury Regulation Section 1.436-1(h)(4) of the “adjusted
funding target attainment percentage” for the Plan Year preceding the current
Plan Year before the first day of the current Plan Year, the presumed “adjusted
funding target attainment percentage” of the Plan for the current Plan Year is
equal to the prior Plan Year “adjusted funding target attainment percentage”
until it is changed under Treasury Regulation Section 1.436-1(h)(1)(iv).

 
 
(B)
Special Rule for Late Certifications. If the certification of the “adjusted
funding target attainment percentage” for the prior PlanYear occurred after the
first day of the 10th month of that prior Plan Year, the Plan is treated as if
no such certification was made, unless the certification took into account the
effect of any unpredictable contingent event benefits that are permitted to be
paid based on unpredictable contingent events that occurred, and any Plan
amendments that became effective, during the prior Plan Year but before the
certification (and any associated “Code Section 436 contributions”).

 
 
(iii)
No Certification for Preceding Year Issued During Preceding Year

 
 
(A)
Deemed Percentage Continues. In any case in which the Plan’s enrolled actuary
has not issued a certification under Treasury Regulation Section 1.436-1(h)(4)
of the “adjusted funding target attainment percentage” of the Plan for the Plan
Year preceding the current Plan Year during that prior Plan Year, the presumed
“adjusted funding target attainment percentage” of the Plan for the current Plan
Year is equal to the presumed “adjusted funding target attainment percentage”
that applied on the last day of the preceding Plan Year until the presumed
“adjusted funding target attainment percentage” is changed under Treasury
Regulation Section 1.436-1(h)(1)(iii)(B) or (h)(1)(iv).

 
 
(B)
Enrolled Actuary’s Certification in Following Year. In any case in which the
Plan’s enrolled actuary has not issued the certification under Treasury
Regulation Section 1.436-1(h)(4) of the “adjusted funding target attainment
percentage” of the Plan for the Plan Year preceding the current Plan Year on or
after the first day of the current Plan Year, the date of that prior Plan Year
certification is a

 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
 
new “Section 436 measurement date” for the current Plan Year. In such a case,
the presumed “adjusted funding target attainment percentage” for the current
Plan Year is equal to the prior Plan Year “adjusted funding target attainment
percentage” (reduced by 10 percentage points if (b)(ii) below applies to the
Plan) until it is changed under paragraph (iv) below. The rules of paragraph
(ii)(B) above apply for purposes of determining whether the enrolled actuary has
issued a certification of the “adjusted funding target attainment percentage”
for the prior Plan Year during the current Plan Year.

 
 
(iv)
Duration of Use of Presumed “Adjusted Funding Target Attainment Percentage.” If
this Section 19.7(a) applies to a Plan for a Plan Year, then the presumed
“adjusted funding target attainment percentage” determined hereunder applies
until the earliest of:

 
 
(A)
The first day of the 4th month of the Plan Year if paragraph (b) below applies;

 
 
(B)
The first day of the 10th month of the Plan Year if paragraph (c) below applies;

 
 
(C)
The date of a change in the presumed “adjusted funding target attainment
percentage” under Treasury Regulation Section 1.436-1(g)(4); or

 
 
(D)
The date the enrolled actuary issues a certification under Treasury Regulation
Section 1.436-1(h)(4) of the “adjusted funding target attainment percentage” for
the Plan Year.

 
 
(b)
Presumption of Underfunding Beginning on First Day of 4th Month for Certain
Underfunded Plans. This Section 19.7(b) applies to a Plan for a Plan Year if the
enrolled actuary for the Plan has not issued a certification of the “adjusted
funding target attainment percentage” for the Plan Year before the first day of
the 4th month of the Plan Year, and the Plan’s “adjusted funding target
attainment percentage” for the preceding Plan Year was either (i) at least sixty
percent (60%) but less than seventy percent (70%); or (ii) at least eighty
percent (80%) but less than ninety percent (90%). This Section 19.7(b) also
applies to a Plan for the first effective Plan Year if the enrolled actuary for
the Plan has not issued a certification of the “adjusted funding target
attainment percentage” for the Plan Year before the first day of the 4th month
of the Plan Year, and the prior Plan Year “adjusted funding target attainment
percentage” is at least seventy percent (70%) but less than eighty percent
(80%).

 
 
(i)
Application of This Paragraph. If this Section 19.7(b) applies to a Plan for a
Plan Year and the date of the enrolled actuary’s certification of the “adjusted
funding target attainment percentage” for the prior Plan Year

 
 
 
11

--------------------------------------------------------------------------------

 
 
 
 
 
(taking into account the special rules for late certifications under Treasury
Regulation Section 1.436-1(h)(1)(ii)(B)) occurred before the first day of the
4th month of the current Plan Year, then, commencing on the first day of the 4th
month of the current Plan Year:

 
 
(A)
The presumed “adjusted funding target attainment percentage” of the Plan for the
Plan Year is reduced by 10 percentage points; and

 
 
(B)
The first day of the 4th month of the Plan Year is a “Section 436 measurement
date.”

 
 
(ii)
Certification for Prior Plan Year. If this Section 19.7(b) applies to a Plan and
the date of the enrolled actuary’s certification of the “adjusted funding target
attainment percentage” for the prior Plan Year (taking into account the rules
for late certifications under Treasury Regulation Section 1.436-1(h)(1)(ii)(B))
occurs on or after the first day of the 4th month of the current Plan Year,
then, commencing on the date of that prior Plan Year certification:

 
 
(A)
The presumed “adjusted funding target attainment percentage” of the Plan for the
current Plan Year is equal to 10 percentage points less than the prior Plan Year
“adjusted funding target attainment percentage”; and

 
 
(B)
The date of the prior Plan Year certification is a “Section 436 measurement
date.”

 
 
(iii)
Duration of Use of Presumed “Adjusted Funding Target Attainment Percentage.” If
this Section 19.7(b) applies to a Plan for a Plan Year, the presumed “adjusted
funding target attainment percentage” determined hereunder applies until the
earliest of:

 
 
(A)
The first day of the 10th month of the Plan Year if paragraph (c) below applies;

 
 
(B)
The date of a change in the presumed “adjusted funding target attainment
percentage” under Treasury Regulation Section 1.436-1(g)(4); or

 
 
(C)
The date the enrolled actuary issues a certification under Treasury Regulation
Section 1.436-1(h)(4) of the “adjusted funding target attainment percentage” for
the Plan Year

 
 
(c)
Presumption of Underfunding Beginning on First Day of 10th Month. In any case in
which no certification of the specific adjusted funding target attainment
percentage for the current Plan Year under Treasury Regulation Section
1.436-1(h)(4) is made with respect to the Plan before the first day of the 10th
month of

 
 
 
12

--------------------------------------------------------------------------------

 
 
 
 
 
the Plan Year, then, commencing on the first day of the 10th month of the
current Plan Year:

 
 
(i)
The presumed “adjusted funding target attainment percentage” of the Plan for the
Plan Year is presumed to be less than sixty percent (60%); and

 
 
(ii)
The first day of the 10th month of the Plan Year is a “Section 436 measurement
date.”

 
19.8        Treatment of Plan as of Close of Prohibited or Cessation Period. The
following provisions apply for purposes of applying this Section.
 
 
(a)
Application to Prohibited Payments and Accruals

 
 
(i)
Resumption of Prohibited Payments. If a limitation on prohibited payments under
Section 19.4 applies as of a “Section 436 measurement date,” but that limit no
longer applies to the Plan as of a later “Section 436 measurement date,” then
the limitation on prohibited payments under the Plan does not apply to benefits
with “annuity starting dates” that are on or after that later “Section 436
measurement date.” Any amendment to eliminate an optional form of benefit that
contains a prohibited payment with respect to an “annuity starting date” during
a period in which the limitations of Code Section 436(d) and Treasury Regulation
Section 1.436-1(d) do not apply to the Plan is subject to the rules of Code
Section 411(d)(6).

 
 
(ii)
Resumption of Benefit Accruals. If a limitation on benefit accruals under
Treasury Regulation Section 1.436-1(e) applies as of a “Section 436 measurement
date,” but that limit no longer applies to the Plan as of a later “Section 436
measurement date,” then that limitation does not apply to benefit accruals that
are based on service on or after that later “Section 436 measurement date,”
except to the extent that the Plan provides that benefit accruals will not
resume when the  limitation ceases to apply. The Plan will comply with the rules
relating to partial years of participation and the prohibition on double
proration under Department of Labor Regulation 29 CFR Section 2530.204-2(c) and
(d).

 
 
(b)
Restoration of Options and Missed Benefit Accruals. Participants who had an
“annuity starting date” within a period during which a limitation under Treasury
Regulation Section 1.436-1(d) applied to the Plan will not be provided with the
opportunity to have a new “annuity starting date” once the limitations of
Treasury Regulation Section 1.436-1(d) cease to apply. In addition, subject to
the rules of Treasury Regulation Section 1.436-1(c)(3), the Plan will
automatically restore benefit accruals, if any, that had been limited under Code
Section 436(e) as of the “Section 436 measurement date” on which the limitation
ceases to apply.

 
 
(c)
Shutdown and Other Unpredictable Contingent Event Benefits. If unpredictable
contingent event benefits with respect to an unpredictable

 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
contingent event that occurs during the Plan Year are not permitted to be paid
after the occurrence of the event because of the limitations of Code Section
436(b) and Treasury Regulation Section 1.436-1(b), but are permitted to be paid
later in the Plan Year as a result of additional contributions under Treasury
Regulation Section 1.436-1(f)(2) or pursuant to the enrolled actuary’s
certification of the “adjusted funding target attainment percentage” for the
Plan Year that meets the requirements of Treasury Regulation Section
1.436-1(g)(5)(ii)(B), then those unpredictable contingent event benefits must
automatically become payable, retroactive to the period those benefits would
have been payable under the terms of the Plan (other than Plan terms
implementing the requirements of Code Section 436(b)). If the benefits do not
become payable during the Plan Year in accordance with the preceding sentence,
then the Plan is treated as if it does not provide for those benefits. However,
all or any portion of those benefits can be restored pursuant to a Plan
amendment that meets the requirements of Code Section 436(c) and Treasury
Regulation Section 1.436-1(c) and other applicable qualification requirements.

 
 
(d)
Treatment of Plan Amendments That Do Not Take Effect. If a Plan amendment does
not take effect as of the effective date of the amendment because of the
limitations of Code Section 436(c) and Treasury Regulation Section 1.436-1, but
is permitted to take effect later in the Plan Year as a result of additional
contributions under Treasury Regulation Section 1.436-1(f)(2) or pursuant to the
enrolled actuary’s certification of the “adjusted funding target attainment
percent” for the Plan Year that meets the requirements of Treasury Regulation
Section 1.436-1(g)(5)(ii)(C), then the Plan amendment must automatically take
effect as of the first day of the Plan Year (or, if later, the original
effective date of the amendment). If the Plan amendment cannot take effect
during the Plan Year, then it must be treated as if it were never adopted,
unless the Plan amendment provides otherwise.

 
19.9        Definitions
 
 
(a)
Adjusted Funding Target Attainment Percentage. The term “adjusted funding target
attainment percentage” means the “funding target attainment percentage” which is
determined under paragraph (i) below by increasing each of the amounts under
subparagraphs (A) and (B) of Code Section 430(d)(2) by the aggregate amount of
purchases of annuities for employees other than highly compensated employees (as
defined in Code Section 414(q)) which were made by the Plan during the preceding
two (2) Plan Years.

 
 
(i)
Funding Target Attainment Percentage. The term “funding target attainment
percentage” has the same meaning given such term by Code Section 430(d)(2) and
the regulations thereunder, except as otherwise provided herein. However, in the
case of Plan Years beginning in 2008, the “funding target attainment percentage”
for the preceding Plan Year may be determined using such methods of estimation
as the Secretary may provide.

 
 
 
14

--------------------------------------------------------------------------------

 
 
 
(ii)
Application to Plans Which Are Fully Funded Without Regard to Reductions for
Funding Balances

 
 
(A)
In General. In the case of a Plan for any Plan Year, if the “funding target
attainment percentage” is one hundred percent (100%) or more (determined without
regard to the reduction in the value of assets under Code Section 430(f)(4)),
the “funding target attainment percentage” for purposes of paragraphs (a) and
(a)(i) above shall be determined without regard to such reduction.

 
 
(B)
Transition Rule. Paragraph (ii)(A) above shall be applied to Plan Years
beginning after 2007 and before 2011 by substituting for “one hundred percent
(100%)” the applicable percentage determined in accordance with the following
table:

 
 
 
In the case of a Plan Year
beginning in calendar year:
The applicable percentage is:

 
2008
92%
2009
94%
2010
96%



 
(C)
Exception. Paragraph (ii)(B) above shall not apply with respect to any Plan Year
beginning after 2008 unless the “funding target attainment percentage”
(determined without regard to the reduction in the value of assets under Code
Section 430(f)(4)) of the Plan for each preceding Plan Year beginning after 2007
was not less than the applicable percentage with respect to such preceding Plan
Year determined under paragraph (ii)(B).

 
 
(b)
Section 436 Measurement Date. A “Section 436 measurement date” is the date that
is used to determine when the limitations of Code Section 436(d) and 436(e)
apply or cease to apply, and is also used for calculations with respect to
applying the limitations of Sections 19.2 and 19.3.

 
 
(c)
Annuity Starting Date. The term “annuity starting date” means the annuity
starting date as defined in Treasury Regulation Section 1.436-1(j)(2).

 
 
(d)
Unpredictable Contingent Event Benefit. The term “unpredictable contingent event
benefit” means an unpredictable contingent event as defined In Treasury
Regulation Section 1.436-1(j)(9).

 
* * * * *



 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Employer has caused the Plan to be amended by this
Second Amendment this 14th day of March, 2011, to be effective as stated herein.


WEINGARTEN REALTY INVESTORS
       
By:
/s/ Stephen C. Richter
Name:
Stephen C. Richter
Title:
Executive VP/CFO

 

 
16

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------